Citation Nr: 0936792	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  02-10 869	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington




THE ISSUE

Character of discharge for the period of service from October 
1, 1997 to April 6, 1999.  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel






INTRODUCTION

The appellant served on active duty from October 1997 to 
April 1999, and was discharged under other than honorable 
conditions in lieu of Court-Martial.  He also had prior 
periods of active duty for training (ACDUTRA).  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from an August 2001 administrative decision of the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO).  The case was before the Board in August 2003 
and in July 2005 when it was remanded for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.  


REMAND

A review of the record appears to corroborate  that the 
appellant's mother died in August 1998, and he was granted 
leave just prior to being absent without leave (AWOL) from 
September 17, 1998 to November 15, 1998.  He also alleges 
other extenuating circumstances that would weigh against a 
finding of willful and persistent misconduct and/or 
substantiate that his decision-making ability/judgment was 
hindered.  Specifically, in May 2005 correspondence, he 
indicated that his father died in a car accident 
during/contemporaneous with his AWOL period; moreover, 
throughout the appeal he has alleged that his fiancée 
suffered a miscarriage during a contemporaneous period.  
These events are eminently capable of verification, and 
verification of these critical facts must be sought.  
Notably, the appellant's cooperation is likely to be 
necessary.  

The appellant is advised that under 38 C.F.R. § 3.158(a), 
where evidence requested in connection with a claim for 
benefits is not received within a year of the request, the 
claim is to be considered abandoned.  

The August 2003 and the July 2005 Board remands both 
instructed the RO to obtain copies of the appellant's 
complete personnel file to develop a complete record of the 
circumstances surrounding his discharge in lieu of Court-
Martial.  In October 2007, December 2007, and June 2008, the 
RO sent letters to the personnel department at Fort Carson, 
Colorado to obtain relevant records.  The record does not 
show a response.  As the information sought is critical, the 
RO must continue to request the information/records until 
they are received (or the RO is advised that the records do 
not exist).  Under Stegall v. West, 11 Vet. App. 268 (1998), 
a remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the 
appellant (for the record) certified 
copies of his parents' death certificates.  
The RO should also ask the appellant to 
provide corroborating evidence of his 
fiancée's miscarriage (hospital records, 
lay statements from family members, etc.), 
to include corroboration as to when such 
occurred.  In conjunction with these 
requests, the Veteran should be reminded 
of the provisions of 38 C.F.R. § 3.158(a).  

2.  The RO should also arrange for an 
exhaustive search of all depositories 
where the appellant's service personnel 
records (consultations, evaluations, 
notices, charges, previous disciplinary 
action or other records or correspondence 
associated with his separation in lieu of 
Court Martial) might have been retired.  
If located, such records (complete copies) 
should be associated with his claims file. 
The search should include (but not 
necessarily limited to) the personnel unit 
at Fort Carson, Colorado, and any other 
where the appellant was assigned during 
active duty from October 1997 to April 
1999.  If any facility contacted suggests 
another location for the search, such 
location should be encompassed by the 
search.  If any records sought are 
unavailable (because they have been lost 
or destroyed), it should be so certified 
for the record 

3.  The RO should then re-adjudicate this 
matter.  If it remains denied, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


